DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I, Species B and Subspecies I in the reply filed on 9/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Examiner notes that Applicant elected Species B corresponding to determining by digital scanning.  As such, claims 2-4 directed to species A (model based planning) are hereby withdrawn by the Examiner as being directed to a nonelected species.  Claims 1, 5-12 and 14 are pending for examination.
Specification
The disclosure is objected to because of the following informalities: In the brief description of the drawings, each figure should be separately listed and described.  
Appropriate correction is required.
Claim Objections
The Examiner notes that the text of cancelled claims should be removed.  The claim listing should read “13. Cancelled” or the like.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  These terms which have been interpreted under 35 USC 112(f) include the terms “first indexing means” and “second indexing means” in claims 1, 5-7, 9-12 and 14.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, the terms “providing a dental fixture mating arrangement” and “a first portion having said determined shape” are indefinite as it is unclear if the claim intends to refer back to the previously recited dental fixture mating arrangement and first portion, or if they intend to refer to another instance of the structures.  As best understood by the Examiner, the claims intend to refer back to the previous recitations.  
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amber et al (US 2002/0039717 A1) in view of Mansueto et al (US 2007/0037123 A1).
Regarding claims 1 and 14, Amber et al discloses a method of providing a patient-specific dental fixture-mating arrangement (e.g. custom abutment/coping/prosthesis, see citations below), the method comprising the step of: inserting a dental fixture having the first indexing means (see below) into the mandible or maxilla (inserted in bone in order to provide intraoral scanning); determining, for an implantation site at the maxilla or mandible in which a dental fixture (implant) having first indexing means (e.g. hex boss of implant) has been or will be inserted, an inclination of the fixture relative to the jawbone and the rotational orientation of said first indexing means relative to the jawbone (e.g. inclination of fixture and rotational orientation of indexing means determined by use of scan abutment, and associated processing, see abstract, [0011]-[0014], [0018]-[0019], [0040], [0044]-[0045], [0051]-[0055], [0067], [0076], [0078]-[0079] and claim 21); determining, based on the determined inclination of the fixture and rotational orientation of said first indexing means, a shape of a first 
Mansueto et al, however, teaches an implant and fixture mating arrangement with matching male and female indexing elements (21/22) which can be positioned on either of the implant or fixture mating arrangement, and wherein the components and indexing means are arranged such that the components can only mate in one rotational position of the indexing element of the fixture mating arrangement and the fixture (see Figs. 5A-B, 5H and 6; [0085]-[0086]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Amber to include Mansueto’s single rotational mating position of the components, as such modification would ensure desired rotational positioning of the implant and abutment is maintained during installation and removal.  It is noted that should the method of Amber be modified with the single rotational position of Mansueto, as combined above, the first portion of the fixture mating arrangement having the determined shape would be in such a rotational positon relative to the second indexing means so that the determined rotational orientation of the first portion is obtained when the fixture engaging second portion of the dental fixture mating arrangement is connected to the dental fixture as required (e.g. as the scanning, designing and final placement of the dental fixture mating arrangement would all be in reference to only a single mating position).   
Additionally, regarding claim 8, in the modified device of Amber/Mansueto, as combined above, the second indexing means is provided as an irregular shape of the fixture engaging second portion or as one or more recesses or protrusions at the fixture engaging second portion of the dental fixture mating arrangement, so that said second indexing means can only mate in a single rotational orientation with said first indexing means which is provided as a matching irregular shape or as one or more matching 
Still further regarding claim 10, in the situation wherein the fixture mating arrangement of the device of Amber/Mansueto, as combined above, is an abutment and a prosthesis (as explained above), if the prosthesis is connected to a prosthesis receiving portion of the abutment (implicitly in order to connect to the abutment, and implant), said determined rotational orientation of the prosthesis is obtained when the fixture engagement portion of the abutment is connected to the dental fixture (e.g. method directed to planning and designed custom abutment/coping/prosthetic to fit the implant in the particular situation, all based on only a single rotational position; see citations above in Amber and Mansueto).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2009/0042167 teaches a similar method of determining implant rotation and inclination and designing a prosthetic based thereon using CT scanning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772